Order entered July 11, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00911-CV

                        IN RE: CALVIN ERVIN MCNAC, Relator

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F03-71678-T

                                          ORDER
       Based on our opinion of today’s date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                 /David W. Evans/
                                                 DAVID W. EVANS
                                                 JUSTICE